        Case 4:20-cv-01144-JTR Document 21 Filed 07/26/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         CENTRAL DIVISION

JONATHAN DANIEL STANCIL                                          PLAINTIFF

V.                       CASE NO. 4:20-CV-1144-JTR

KILOLO KIJAKAZI, Commissioner
Social Security Administration                                 DEFENDANT

                                 JUDGMENT

      Consistent with today’s Order, IT IS CONSIDERED, ORDERED, AND

ADJUDGED that judgment be entered for Plaintiff, Jonathan Daniel Stancil,

reversing the decision of the Commissioner and remanding this case to the

Commissioner for further proceedings pursuant to 42 U.S.C. § 405(g) and

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

      DATED this 26th day of July, 2021.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE
